1.Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is submitted to be indefinite as failing to further limit claim 4.  Claim 4 already sets forth a dispensing step onto an underlayer that has obviously been formed in some manner on the substrate prior to the dispensing.  Since claim 5 recites no more than this, it is submitted that claim 5 does not further limit claim 4.  This can be corrected by reciting exactly how the underlayer is formed in claim 6.  In claims 7 and 8, applicant sets forth a rebaking step for the underlayer when a baking step has not been previously recited.  Also, claim 9 calls for a baking step and the claim is dependent on claim 7 which sets forth a rebaking step.  This is indefinite since one cannot have a rebaking step without a baking step being performed beforehand.  Applicant needs to amend these claims so that a baking step is recited prior to the recitation of a rebaking step.  
2.Applicant's arguments filed May 23, 2022 have been fully considered and are persuasive with respect to the art rejection.  However, upon closer review of the claims, it is submitted that instant claims 6-9 are indefinite for the reasons noted supra.  Ie, calling for a forming step when the underlayer has already been formed is not further limiting.  Also, it is confusing and surely not proper to recite a rebaking step without providing antecedent basis therefor with a baking step.  The claims are patentable over the prior art and an obviation of the 112 rejections would put the case in condition for allowance.  
3.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 

/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742